DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Applicant is advised of possible benefits under 35 U.S.C. 119(a)-(d) and (f), wherein an application for patent filed in the United States may be entitled to claim priority to an application filed in a foreign country.  Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Specification
The disclosure is objected to because of the following informalities:
Page 3, Line 15 currently reads “along line IV-IV in Fig. 4;”.  It should read “along line V-V in Fig. 4;”, as Figure 5 is being referenced, not Figure 4.
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-2 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 3,789,648 to Ames (hereinafter AMES) in view of U.S. Patent Application Publication No. 2014/0298874 A1 of Maggiolo (hereinafter MAGGIOLO).
Regarding Claim 1, AMES discloses an expander for expanding metal pipes (100 in Fig. 10; Col. 6, Line 60), comprising a plurality of rods (103 and 104 in Fig. 10; Col. 6, Line 62), which are fed in parallel towards a corresponding plurality of parallel pipes (22 in Fig. 10; Col. 6, Line 60) to axially insert respective expander mandrels (145 in Fig. 12; Col. 8, Line 17) placed at the front end of the rods therein, wherein said rods are with round section (rods 103 and 104 are shown in Fig. 10 as being of round section) and wherein a moving assembly (Col. 7, Line 12 through Col. 8, Line 15) for said flexible rods is provided, which assembly comprises a plurality of driving elements arranged side-by-side (125 and 126 in Fig. 11; Col. 7, Line 32), one for each flexible rod (gear 125 for rod 104 and gear 126 for rod 103), each of which is formed by a set of pairs of superimposed slotted gears (gear 133 is superimposed over gear 125 and gear 134 is super imposed over gear 126 Fig. 11; Col. 7, Lines 41- 46) which define grooves (137 and 138 in Fig. 11; Col. 7, Lines 49-60) for the passage and driving of a rod.
AMES is silent as to the flexibility of rods 103 and 104 and from what material the rods are made.
MAGGIOLO teaches an expander for expanding metal pipes with flexible shafts (6 in Fig. 2; ¶[0047]) having actuation cables (38 in Fig. 4; ¶[0087]) inside of them which are taught as being made of any material suitable for the application and for the loads involved (¶[0090]).  A person of ordinary skill 
Regarding Claim 2, the AMES and MAGGIOLO combination teaches the expander according to claim 1.  AMES further discloses wherein each driving element (125 and 126 in Fig. 11) comprises means for controlling the mutual movement of the coupled slotted gears (112, 114, 115 and 116 in Fig. 11; Col. 7, Lines 12-18) towards mutual engagement and disengagement positions with the rods interposed.
Regarding Claim 4, the AMES and MAGGIOLO combination teaches the expander according to claim 1.  AMES is silent as to how rod portions not being used for tube expansion are stored.
MAGGIOLO teaches taking lengths of flexible rods from a rod winding drum (3 in Fig. 1; ¶[0042]) during a step of executing of a pipe expansion operation and reinserts said lengths into the drum at the end of the expansion operation (¶[0051]).
It would have been obvious to a person of ordinary skill in the art prior to the effective filing date of the claimed invention to incorporate the drum of MAGGIOLO into the expander of AMES to provide a compact way to store the expander rods when they are not being used in an expanding operation.
Regarding Claim 5, the AMES and MAGGIOLO combination teaches the expander according to claim 4 as explained above.  MAGGIOLO further teaches wherein said drum comprises circular-shaped perforated metal sheets (29 in Fig 7; ¶[0074]) which form two sides and at least one intermediate separating wall of the drum itself (Fig. 12 shows drum 3 has several intermediate separating walls which separate the pipe-expending shafts 6), spiral-shaped successions of idle rolls (14 in Fig. 2; ¶[0057]) being placed between said metal sheets, each of which is provided with parallel radial fins (12 in Fig. 2; .

Allowable Subject Matter
Claim 3 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:
the prior art of record does not appear to teach nor fairly suggest each driving element having a means for controlling the mutual movement of the coupled, slotted gears which comprises a cylinder-piston assembly controlling the rotation of a lever acting on a movable supporting plate.  AMES discloses a single means for controlling movement which controls movement of both/all coupled, slotted gear pairs.  Further, AMES discloses use of a hydraulic motor and does not disclose nor teach use of a cylinder-piston assembly to control movement of the gears.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
U.S. Patent Application Publication No. 2012/0011916 A1 of Davidsen discloses a machine for the expansion of pipes; and
U.S. Patent Application Publication No. 2013/0186166 A1 of Warren discloses a tube forming machine.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. DEREK PRESSLEY whose telephone number is (313)446-6658.  The examiner can normally be reached from 7:30am to 4:00pm Eastern Time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ADAM J EISEMAN can be reached on (571) 270-3818.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/P.D.P./Examiner, Art Unit 3725                                                                                                                                                                                                        



/ADAM J EISEMAN/Supervisory Patent Examiner, Art Unit 3725